DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/21/2021 has been entered. Claims 2,4,5,19 and 29-30 have been amended. No Claim has been canceled in this response. No New Claim has been added in this response. Claims 1-30 are still pending in this application, with claims 1,19,28 and 30 being independent.

Response to Arguments
Applicant’s arguments with respect to rejection of Claims 19-27 and 30 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
1.	Applicant's arguments filed on 01/21/2021 on page 10
Claims 1 and 28, the applicant argues that Babaei does not disclose that the total determined power is based on any grant window.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Babaei discloses first subframe which is the grant window for the first uplink transmission in the LAA cell. The first subframe and second subframe (time to begin transmission) are used by the UE to apply power scaling. The uplink transmission time is determined by the UE using UL/DL configuration and the time at which the downlink (PDSCH) is received. Thus, first subframe which is a grant for uplink transmission in LAA cell and the second subframe which is a grant in the second cell of the second cell group are used to determine power scaling if there is any overlap between them. Babaei further teaches that when the PRACH transmission in a given subframe (grant) for the Pcell overlaps with the PRACH transmission of SCG in another subframe for more than one symbol where the total power exceeds maximum power then the UE drops or adjusts the power (Babaei Para[0177-178,0214-215]). The applicant’s arguments have been fully considered but they are not persuasive.

The dependent claims 2-18 and 29 are rejected based upon same motivation and rationale used for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,14-17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2018/0014255 A1-IDS, hereinafter referred to as “Pelletier”) in view of Babaei et al. (US 2018/0110047 A1-IDS, hereinafter referred to as “Babaei”).

Regarding claims 1 and 28, Pelletier discloses a method and a user equipment (UE) in a dual connectivity system (Pelletier Fig.2 Ref:210 A WTRU (i.e. UE) in dual connectivity operation with base stations 220 and 230) for wireless communications, comprising:
receiving, from an anchor base station (Pelletier Fig.2 Ref:220 Para[0116] The MeNB (i.e. anchor base station) is in a communication with the UE) at a first time (Pelletier Fig.4 Ref:420 Para[0099,0124] The time (i.e. first time) at which the grant is received for uplink transmission to MeNB via PDCCH), a first grant for a first uplink transmission over a first set of time resources (Pelletier Fig.4 Ref:410 Para[0521-522] The WTRU receives a grant in a first PDCCH (i.e. first grant) for primary MAC where the resources (i.e. first set) are indicated by PDCCH), wherein the first uplink transmission is via a first radio access technology (RAT) (Pelletier Para[0034,0141] The base station implements LTE (i.e. first RAT));
receiving, from a secondary base station (Pelletier Fig.2 Ref:230 Para[0116] The SeNB (i.e. secondary base station) is in a communication with the UE) at a second time (Pelletier Fig.4 Ref:440 Para[0099,0124] The time (i.e. second time) at which the grant is received for uplink transmission to SeNB via PDCCH), a second grant for a second uplink transmission over a second set of time resources that at least partially overlaps the first set of time resources (Pelletier Fig.4 Ref:430 Para[0521-522] The WTRU receives a grant in a second PDCCH (i.e. second grant) for secondary MAC where the resources (i.e. second set) are indicated by PDCCH), wherein the second uplink transmission (Pelletier Para[0034,0141] The base station implements HSPA (i.e. second RAT));
Pelletier does not explicitly disclose determining transmit power for the first and second uplink transmissions based at least in part on the second time and a grant window associated with the first set of time resources; transmitting one or both of the first uplink transmission and the second uplink transmission via at least a portion of the first set of time resources based at least in part on determining the transmit power.
However, Babaei from the same field of invention discloses determining transmit power for the first and second uplink transmissions based at least in part on the second time (Babaei Fig.21 Ref:2130 Para[0177-178,0214-215] The second grant is received to transmit in a second subframe (i.e. second time)) and a grant window associated with the first set of time resources (Babaei Fig.21 Ref:2130,2140,2150 Para[0177-178,0214-215] The power scaling rule is applied when second subframe is overlapping first subframe (i.e. grant window) for first transmission and the timing difference is larger than a timing value); transmitting one or both of the first uplink transmission (Babaei Para[178] The UE in dual connectivity mode applies power control procedure when the total power exceeds the allowed power when subframes for uplink transmission to Pcell and Scell overlaps. In this case, the UE drops the transmission for the Scell and only transmits to Pcell (i.e. first uplink transmission)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier to have the feature of “determining transmit power for the first and second uplink transmissions based at least in part on the second time and a grant window associated with the first set of time resources; transmitting one or both of the first uplink transmission and the second uplink transmission via at least a portion of the first set of time resources based at least in part on determining the transmit power” as taught by Babaei. The suggestion/motivation would have been to make the UE Babaei Para[0184]).

Specifically for claim 28, Pelletier discloses an apparatus at a UE that includes a processor (Pelletier Fig.1B Ref:118 Para[0040] A processor) and memory (Pelletier Fig.1B Ref:132 Para[0040] A memory).
Regarding claim 14, Pelletier in view of Babaei discloses the method and the UE as explained above for Claim 1. Babaei further discloses receiving, at a third time, a third grant for a third uplink transmission over a third set of time resources that at least partially overlaps the first set of time resources, wherein the third uplink transmission is associated with a subframe-based transmission time interval (TTI) (Babaei Para[0143,0211-212] The UE may transmit the third signal which may be overlapping with the first or second subframes and the UE applies power calculations for TDD).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier to have the feature of “receiving, at a third time, a third grant for a third Babaei. The suggestion/motivation would have been to make the UE capable of performing transmission power scaling in case of power limitation (Babaei Para[0184]).
Regarding claim 15, Pelletier in view of Babaei discloses the method and the UE as explained above for Claim 1. Pelletier further discloses determining to drop the first uplink transmission, the second uplink transmission, or the third uplink transmission based at least in part on a set of priorities; and determining transmit power for all undropped transmissions based at least in part on a total transmit power for the UE (Pelletier Para[0447] The UE may apply reactive scaling to different MAC instances).
Regarding claim 16, Pelletier in view of Babaei discloses the method and the UE as explained above for Claim 1. Pelletier further discloses determining transmit power for the first uplink transmission prior to receiving (Pelletier Para[0446] The UE may apply proactive scaling to different subsets).
Regarding claim 17, Pelletier in view of Babaei discloses the method and the UE as explained above for Claim 1. Pelletier further discloses wherein the first uplink transmission is associated with a processing timeline different from the second uplink transmission (Pelletier Para[0462-463] The TTI (i.e. processing time) for different MAC instances are used for priority).



	Claims 2-3,6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Babaei and further in view of Bagheri et al. (US 2019/0320396 A1, hereinafter referred to as “Bagheri”).

Regarding claims 2 and 29, Pelletier in view of Babaei discloses the method and the UE as explained above for Claim 1. Pelletier in view of Babaei does not disclose 
However, Bagheri from the same field of invention discloses determining the grant window with respect to the first set of time resources based at least in part on a processing time capability of the UE (Bagheri Para[0040-42] The dual connectivity capability UE uses processing time capability to determine sTTI (i.e. grant)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier and Babaei to have the feature of “determining the grant window with respect to the first set of time resources based at least in part on a processing time capability of the UE” as taught by Bagheri. The suggestion/motivation would have been to make the UE capable of determination of transmit power sharing (Bagheri Para[0001]).
Regarding claim 3, Pelletier in view of Babaei and Bagheri discloses the method and the UE as explained above for Claim 1. Pelletier further discloses determining that the second grant is received before a beginning of the (Pelletier Para[0240-241] The multiple transmissions in the concerned TTI (i.e. period) and the UE applies power scaling).
Regarding claim 6, Pelletier in view of Babaei and Bagheri discloses the method and the UE as explained above for Claim 1. Pelletier further discloses prioritizing the first uplink transmission and the second uplink transmission based at least in part on a traffic type associated with the first uplink transmission and a traffic type associated with the second uplink transmission; and determining whether to drop the first uplink transmission or the second uplink transmission based at least in part on the prioritizing, wherein the transmit power is determined to be zero for the dropped first uplink transmission or the dropped second uplink transmission (Pelletier Fig.5 Para[0226] The power scaling is applied based on priority of the MAC entity. Para[0285-286] The power for CG1 MAC entity (i.e. first uplink transmission) is equal to zero and other MAC entity get the transmit power). Babaei (Babaei Para[0188] The overlapping of subframe of CG1 and subframes of CG2). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier and Bagheri to have the feature of “determining that the second grant is received within a second period of the grant window” as taught by Babaei. The suggestion/motivation would have been to make the UE capable of performing transmission power scaling in case of power limitation (Babaei Para[0184]).
Regarding claim 7, Pelletier in view of Babaei and Bagheri discloses the method and the UE as explained above for Claim 1. Pelletier further discloses wherein the traffic type comprises one of acknowledgement (ACK) information, negative ACK (NACK) information, a demodulation reference signal (DMRS), or ultra-reliable low latency communications (URLLC) (Pelletier Para[0195] The UE has a transmission for HARQ Ack).
Regarding claim 8, Pelletier in view of Babaei and Bagheri discloses the method and the UE as explained above Pelletier further discloses wherein: the UE is operating according to a repetition transmitting mode; and the prioritization is based at least in part on the repetition transmitting mode (Pelletier Fig.5 Para[0176] The UE is in the non-adaptive retransmission (i.e. repetition) mode).
Regarding claim 9, Pelletier in view of Babaei and Bagheri discloses the method and the UE as explained above for Claim 1. Babaei further discloses determining that the second grant is received within a third period of the grant window; determining the transmit power for the second uplink transmission to be zero; and transmitting only the first uplink transmission via the first set of time resources (Babaei Para[0211-212] The UE may transmit the third signal which may be overlapping with the first or second subframes and the UE applies power calculations).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier and Bagheri to have the feature of “determining that the second grant is received within a third period of the grant window; determining the transmit power for the second uplink Babaei. The suggestion/motivation would have been to make the UE capable of performing transmission power scaling in case of power limitation (Babaei Para[0184]).
Regarding claim 11, Pelletier in view of Babaei and Bagheri discloses the method and the UE as explained above for Claim 1. Pelletier further discloses wherein the grant window is defined on a per-symbol basis for one or more symbols of the first set of time resources (Pelletier Para[0129,0133] The priority rule is applied as symbol level of the subframe).



	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Babaei, Bagheri and further in view of YI et al. (US 2019/0320396 A1, hereinafter referred to as “Yi”).

Regarding claim 4, Pelletier in view of Babaei and Bagheri discloses the method and the UE as explained above 
However, Yi from the same field of invention discloses reducing the transmit power for the first uplink transmission over a one or more symbols of the second set of time resources that overlap the first set of time resources; and transmitting only the second uplink transmission via the second set of time resources (Yi Para[0146-149] The power is adjusted over an OFDM symbol level and transmission for one CG may be omitted).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier , Babaei and Bagheri to have the feature of “reducing the transmit power for the first uplink transmission over a one or more symbols of the second set of time resources that overlap the first set of time resources; and transmitting only the second uplink transmission via the second set of Yi. The suggestion/motivation would have been to use the power sharing by the UE for LTE and NR for an efficient operation of the NR (Yi Para[0007]).

Regarding claim 5, Pelletier in view of Babaei and Bagheri discloses the method and the UE as explained above for Claim 1. Pelletier in view of Babaei and Bagheri does not disclose wherein the one or more symbols of the second set of time resources comprises a portion of a slot of the second set of time resources.
However, Yi from the same field of invention discloses wherein the one or more symbols of the second set of time resources comprises a portion of a slot of the second set of time resources (Yi Para[0144-146] The symbols considered for power adjustment are part of a slot).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier , Babaei and Bagheri to have the feature of “wherein the one or more symbols of the second set of time resources comprises a portion of a slot of the second set of time Yi. The suggestion/motivation would have been to use the power sharing by the UE for LTE and NR for an efficient operation of the NR (Yi Para[0007]).



Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Babaei, Bagheri and further in view of Papasakellariou et al. (US 2015/0208366 A1, hereinafter referred to as “Papasakellariou”).

Regarding claim 10, Pelletier in view of Babaei and Bagheri discloses the method and the UE as explained above for Claim 1. Pelletier in view of Babaei and Bagheri does not explicitly disclose wherein the grant window at least partially overlaps the first set of time resources, wherein the transmit power for the first uplink transmission and the second uplink transmission is determined on a per-symbol basis based at least in part on the grant window at least partially overlapping the first set of time resources.

However, Papasakellariou from a similar field of invention discloses wherein the grant window at least partially overlaps the first set of time resources, wherein the transmit power for the first uplink transmission and the second uplink transmission is determined on a per-symbol basis based at least in part on the grant window at least partially overlapping the first set of time resources (Papasakellariou Para[0141] The power is reduced in the overlapping subframe symbols).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier, Babaei and Bagheri to have the feature of “wherein the grant window at least partially overlaps the first set of time resources, wherein the transmit power for the first uplink transmission and the second uplink transmission is determined on a per-symbol basis based at least in part on the grant window at least partially overlapping the first set of time resources” as taught by Papasakellariou. The suggestion/motivation would have been to support Papasakellariou Para[0004]).

Regarding claim 12, Pelletier in view of Babaei and Bagheri discloses the method and the UE as explained above for Claim 1. Pelletier in view of Babaei and Bagheri does not explicitly disclose transmitting, to at least one of the anchor base station or the secondary base station, an indication of the grant window.
However, Papasakellariou from a similar field of invention discloses transmitting, to at least one of the anchor base station or the secondary base station, an indication of the grant window (Papasakellariou Para[0165] The UE serves as a relay to send UL/DL configuration to the base station).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier, Babaei and Bagheri to have the feature of “transmitting, to at least one of the anchor base station or the secondary base station, an indication of the grant window” as taught by Papasakellariou. The suggestion/motivation would have Papasakellariou Para[0004]).	



Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Babaei, Bagheri, Papasakellariou and further in view of Rahman et al. (US 2016/0183323 A1, hereinafter “Rahman”).

Regarding claim 13, Pelletier in view of Babaei, Bagheri and Papasakellariou discloses the method and the UE as explained above for Claim 1. Pelletier in view of Babaei, Bagheri and Papasakellariou does not explicitly disclose including a timing advance value with the indication of the grant window.
	However, Rahman from a similar field of invention discloses including a timing advance value with the indication of the grant window (Rahman Para[0150] The anchor base station receives the timing advance, uplink grant and other information from the assisting base station).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier, Babaei, Bagheri and Papasakellariou to have the feature of “including a timing advance value with the indication of the grant window” as taught by Rahman. The suggestion/motivation would have been to provide a framework for a random access procedure for dual connectivity systems (Rahman Para[0030]).



	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Babaei and further in view of Papasakellariou.

Regarding claim 18, Pelletier in view of Babaei discloses the method and the UE as explained above for Claim 1. Pelletier in view of Babaei does not explicitly disclose wherein the first RAT comprises one of a New Radio 
However, Papasakellariou from a similar field of invention discloses wherein the first RAT comprises one of a New Radio (NR) RAT or a Long Term Evolution (LTE) RAT and the second RAT comprises the other of the NR RAT or the LTE RAT (Papasakellariou Para[0044] The invention is related to dual connectivity and the eNBs may use 5G (i.e. NR) and LTE to communicate with the UEs).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier and Babaei to have the feature of “wherein the first RAT comprises one of a New Radio (NR) RAT or a Long Term Evolution (LTE) RAT and the second RAT comprises the other of the NR RAT or the LTE RAT” as taught by Papasakellariou. The suggestion/motivation would have been to support transmissions from a User Equipment (UE) in dual connectivity operation (Papasakellariou Para[0004]).	




Claims 19-23,27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 2015/0208366 A1, hereinafter referred to as “Papasakellariou”) in view of Bagheri and further in view of Babaei.

Regarding claims 19 and 30, Papasakellariou discloses a method and a base station (Papasakellariou Fig.1 Ref:103 A base station) in a dual connectivity system for wireless communications, comprising:
determining a grant window for the UE (Papasakellariou Fig.17 Ref:920 Para[0160,0170] The MeNB determines the different scheduling (i.e. grant window) for the UE) based at least in part on the indication of the grant window value (Papasakellariou Fig.17 Para[0160,0169] The MeNB uses the information for a current UL/DL configuration of SeNB), wherein the grant window is determined with respect to the first set of time resources (Papasakellariou Fig.18 Para[0160,0171] The UL/DL transmission configuration (i.e. grant window) is for first eNB (i.e. first set of resources));

determining a set of downlink resources for transmission of a second grant to the UE based (Papasakellariou Fig.17 Para[0160,0169] The MeNB determines scheduling of PDSCH resources (i.e. set of downlink resources) for scheduling PUSCH transmission (i.e. second grant)) at least in part on the grant window (Papasakellariou Fig.18 Para[0160,0170-171] The UL/DL transmission configuration (i.e. grant window)), wherein the second grant indicates a second set of time resources allocated to the UE (Papasakellariou Fig.16 Para[0160,0166] The MeNB configures UE with a PUCCH or PUSCH resource (i.e. second grant with second set)) for a second uplink transmission via a second RAT (Papasakellariou Fig.16 Para[0044] The eNBs communicate with the UEs using 5G or LTE (i.e. second RAT)); and
transmitting the second grant to the UE via the set of downlink resources (Papasakellariou Fig.16 Para[0160,0170] The MeNB configures UE using PDSCH).
Papasakellariou does not explicitly disclose receiving an indication of a grant window value from a user equipment 
However, Bagheri from the same field of invention discloses receiving an indication of a grant window value from a user equipment (UE) operating in dual connectivity mode based at least in part on a processing time capability of the UE ((Bagheri Para[0040-42] The dual connectivity capability UE indicates to the network (i.e. base station) a capability for dynamic power sharing. The processing time capability for MCG is used to indicate the shortened TTI (i.e. grant window value) support using dynamic power sharing).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier to have the feature of “receiving an indication of a grant window value from a user equipment (UE) operating in dual connectivity mode based at least in part on a processing time capability of the UE” as taught by Bagheri. The suggestion/motivation would have been to make the UE capable of determination of transmit power sharing (Bagheri Para[0001]).

Papasakellariou does not explicitly disclose identifying a first grant for a first set of time resources allocated to the UE for a first uplink transmission via a first radio access technology (RAT).
However, Babaei from the same field of invention discloses identifying a first grant for a first set of time resources allocated to the UE for a first uplink transmission via a first radio access technology (RAT) (Babaei Para[0115] The MeNB and SeNB interact with each other regarding a UE configuration (i.e. identify first grant) for SeNB for PUCCH (i.e. uplink transmission). Para[0129] The SeNB may be using Wi-Fi (i.e. first RAT)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Papasakellariou and Bagheri to have the feature of “identifying a first grant for a first set of time resources allocated to the UE for a first uplink transmission via a first radio access technology (RAT)” as taught by Babaei. The suggestion/motivation would have been to provide the Babaei Para[0115]).

Specifically for claim 30, Papasakellariou discloses an apparatus at a base station that includes a processor (Papasakellariou Fig.3 Ref:325 Para[0059] A processor) and memory (Papasakellariou Fig.3 Ref:330 Para[0059] A memory).
Regarding claim 20, Papasakellariou in view of Bagheri and Babaei discloses the method and the base station as explained above for Claim 19. Babaei further discloses wherein determining the set of downlink resources comprises: determining that the second set of time resources at least partially overlaps with the first set of time resources (Babaei Para[0186] The subframe of CG1 overlaps the subframe of CG2 ).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Papasakellariou and Bagheri to have the feature of “discloses wherein determining the set of downlink resources comprises: determining that the second set of time resources at least partially overlaps with the first set of time resources” as taught by Babaei. Babaei Para[0115]).
Regarding claim 21, Papasakellariou in view of Bagheri and Babaei discloses the method and the base station as explained above for Claim 19. Papasakellariou further discloses receiving the second uplink transmission from the UE via the second set of time resources (Papasakellariou Para[0160] The PUSCH transmission to MeNB or SeNB using the set of resources).
Regarding claim 22, Papasakellariou in view of Bagheri and Babaei discloses the method and the base station as explained above for Claim 19. Papasakellariou further discloses wherein identifying the first grant comprises: receiving, from a second base station, an indication of the first grant via a backhaul link, wherein the second base station supports communications via the first RAT (Papasakellariou Para[0177] The MeNB and SeNB exchanges the partitioning information over backhaul link).
Regarding claim 23, Papasakellariou in view of Bagheri and Babaei discloses the method and the base station as explained above for Claim 19. Papasakellariou further (Papasakellariou Para[0177] The MeNB and SeNB exchanges the partitioning information).
Regarding claim 27, Papasakellariou in view of Bagheri and Babaei discloses the method and the base station as explained above for Claim 19. Papasakellariou further discloses wherein the first RAT comprises one of a New Radio (NR) RAT or a Long Term Evolution (LTE) RAT and the second RAT comprises the other of the NR RAT or the LTE RAT (Papasakellariou Para[0044] The invention is related to dual connectivity and the eNBs may use 5G (i.e. NR) and LTE to communicate with the UEs).



Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Bagheri, Babaei and further in view of Rahman et al. (US 2016/0183323 A1, hereinafter “Rahman”).



Regarding claim 24, Papasakellariou in view of Bagheri and Babaei discloses the method and the base station as explained above for Claim 19. Papasakellariou in view of Bagheri and Babaei does not explicitly disclose exchanging a set of timing values with a second base station, wherein the grant window is determined based at least in part on the set of timing values.
However, Rahman from a similar field of invention discloses exchanging a set of timing values with a second base station, wherein the grant window is determined based at least in part on the set of timing values (Rahman Para[0150] The anchor base station receives the timing advance, uplink grant and other information from the assisting base station). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Papasakellariou, Bagheri and Babaei to have the feature of “exchanging a set of timing values with a second base station, wherein the grant window is determined based at least in part on the Rahman. The suggestion/motivation would have been to provide a framework for a random access procedure for dual connectivity systems (Rahman Para[0030]).



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Bagheri, Babaei and Rahman and further in view of Pelletier.

Regarding claim 25, Papasakellariou in view of Bagheri, Babaei and Rahman discloses the method and the base station as explained above for Claim 19. Papasakellariou in view of Babaei does not explicitly disclose selecting the set of timing values based at least in part on a processing timeline associated with the first uplink transmission or the second uplink transmission.
However, Pelletier from a similar field of invention discloses selecting the set of timing values based at least in part on a processing timeline associated with the first uplink transmission or the second uplink transmission (Pelletier Para[0462-463] The TTI (i.e. processing time) for different MAC instances are used for selection of a grant).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Papasakellariou, Bagheri, Babaei and Rahman to have the feature of “selecting the set of timing values based at least in part on a processing timeline associated with the first uplink transmission or the second uplink transmission” as taught by Pelletier. The suggestion/motivation would have been to provide the interaction between base stations for scheduling and power scaling by the UE (Pelletier Para[0005]).



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Bagheri and Babaei and further in view of Pelletier.



Regarding claim 26, Papasakellariou in view of Bagheri and Babaei discloses the method and the base station as explained above for Claim 19. Papasakellariou in view of Bagheri and Babaei does not explicitly disclose wherein the first uplink transmission is associated with a processing timeline different from the second uplink transmission.
However, Pelletier from a similar field of invention discloses wherein the first uplink transmission is associated with a processing timeline different from the second uplink transmission (Pelletier Para[0462-463] The TTI (i.e. processing time) for different MAC instances are used for priority).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Papasakellariou, Bagheri and Babaei to have the feature of “wherein the first uplink transmission is associated with a processing timeline different from the second uplink transmission” as taught by Pelletier. The suggestion/motivation would have been to provide the interaction between base stations for Pelletier Para[0005]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).
Conclusion
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2019/0342890 to Tong (Fig.1 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2019/0320467 to Freda (Fig.8 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2018/0359790 to Ingale (Paragraphs:44).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415